Kupferman, J. dissents in a memorandum as follows:
I would affirm. Unless the Court of Appeals rules otherwise, I cannot agree that an employee handbook on personnel policies and procedures is a corporate illusion, “full of sound * * * signifying nothing.” The application form presented to the employee which required his signature prior to the employment, stated that employment would be subject to the handbook rules. An employee should be able to rely thereon, perhaps to his detriment. The employer should be estopped from acting other than with respect thereto. (See Edwards v Citibank, N.A., 74 AD2d 553, 554 [dissent], app dsmd 51 NY2d 875.)